Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/9/2022 has been entered.

Claim Objections
Claim 11 is objected to because of the following informalities:  
Claim 11, line 9 “more condensers, wherein said one or more condensers are also”. For clarity, a comma should be added.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-14 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Assaf (U.S. Patent No. 4,685,617) in view of Brais (U.S. Patent No. 3,999,329 as previously cited by the Examiner in PTO-892 on 8/16/2019).
For claim 11, Assaf discloses a waste energy recycling system for use with a greenhouse (abstract), comprising: a greenhouse (abstract and Fig. 1: 11) comprising a 
Assaf discloses it is known to provide carbon dioxide within the greenhouse to enhance plant growth (Col. 7, lines 14-19), but fails to specifically show the one or more condensers are also configured to produce treated gas with a higher concentration of carbon dioxide and lower level of contaminants than the exhaust gas, wherein treated gas is appropriate to enhance crop growing, and one or more conduits to provide the treated gas to the growing section. However, Brais teaches a waste energy recycling system for use with a greenhouse (title of reference), comprising: a greenhouse (Fig. 1: 10); one or more condensers (26), said one or more condensers configured to receive said exhaust gas from said power plant and transfer heat from said exhaust gas to liquid within said one or more condensers (as discussed in Col. 8, lines 44-55) wherein said one or more condenser are also configured to produce treated gas with a higher concentration of carbon dioxide and a lower level of contaminants then said exhaust 2”), wherein said treated gas is appropriate to enhance crop growing (as discussed in Col. 9, lines 22-38); and one or more conduits (Col. 9, lines 31-33: 44 and Col. 9, lines 48-52: 24) to provide the treated gas to the growing section. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Assaf to include the one or more condensers and one or more conduits as taught by Brais for the advantage of harvesting and transporting nutrient rich combustion product carbon dioxide to enhance plant growth.
For claim 12, Assaf as modified by Brais disclose the waste energy recycling system of claim 11, wherein said one or more condensers (Assaf Fig. 1: 12) is further configured to receive cooled return liquid from said liquid-to-air heat exchangers (Assaf Fig. 4 and Col. 7, lines 48-54: “cooled dilute brine” and “cold concentrated brine”).
For claim 13, Assaf as modified by Brais disclose the waste energy recycling system of claim 12, wherein said one or more condensers (Assaf Fig. 1: 12) is further configured to transfer heat from said exhaust gas to said return liquid (Assaf Col. 7, lines 39-46).
For claim 14, Assaf as modified by Brais disclose the waste energy recycling system of claim 13, wherein said one or more liquid-to-air heat exchangers (Assaf Fig. 1: 19, 62) is configured to receive said heated return liquid from said one or more condensers (Assaf 12 delivers “warmed concentrated brine”) and transfer heat from said heated return liquid to air within said greenhouse (Assaf Col. 3, lines 21-28).

Assaf discloses it is known to provide carbon dioxide within the greenhouse to enhance plant growth (Col. 7, lines 14-19), but fails to specifically show the one or more condensers are configured to remove at least some vapor and contaminants from said exhaust gas to produce a treated exhaust gas with a higher concentration of carbon dioxide and lower level of contaminants than the exhaust gas, said treated gas having a carbon dioxide level sufficient to enhance crop growth, and one or more conduits to transport said treated gas to said greenhouse. However, Brais teaches a waste energy recycling system for use with a greenhouse (title of reference), comprising: a greenhouse (Fig. 1: 10); one or more condensers (26) configured to remove at least some vapor and contaminants from said exhaust gas (as discussed in Col. 8, lines 44-2”), said treated gas having a carbon dioxide level sufficient to enhance crop growth (as discussed in Col. 9, lines 22-38); and one or more conduits (Col. 9, lines 31-33: 44 and Col. 9, lines 48-52: 24) to transport said treated gas to said greenhouse. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Assaf to include the one or more condensers and one or more conduits as taught by Brais for the advantage of harvesting and transporting nutrient rich combustion product carbon dioxide to enhance plant growth.
For claim 18, Assaf as modified by Brais discloses the waste energy recycling system of claim 17, wherein said one or more condensers (Assaf Fig. 1: 12) is further configured to receive cooled return liquid from said liquid-to-air heat exchangers (Assaf Fig. 4 and Col. 7, lines 48-54: “cooled dilute brine” and “cold concentrated brine”).
For claim 19, Assaf as modified by Brais discloses the waste energy recycling system of claim 18, wherein said one or more condensers (Assaf Fig. 1: 12) is further configured to transfer heat from said exhaust gas to said return liquid (Assaf Col. 7, lines 39-46).
For claim 20, Assaf as modified by Brais discloses the waste energy recycling system of claim 17, wherein said one or more liquid-to-air heat exchangers (Assaf Fig. 1:62) is configured to receive said heated return liquid from said one or more .

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Assaf, as modified by Brais, as applied to claims 11-14 and 17-20 above, and further in view of Peterson et al. (U.S. Patent No. 8,931,277).
 For claims 15 and 16, Assaf as modified by Brais disclose the invention substantially as claimed, but fails to specifically show the waste energy recycling system of claim 11, further comprising a liquid storage tank configured to receive said heated liquid from said one or more condensers and transfer heat from said heated liquid to air within said greenhouse to store for later use. However, Peterson et al. teaches a waste energy recycling system (Col. 3, lines 40-44) comprising: one or more condensers (Fig. 27: 314), further comprising a liquid storage tank (262) configured to receive said heated liquid from said one or more condensers and transfer heat from said heated liquid to air within said greenhouse to store for later use (Col. 20, lines 10-14), wherein said one or more liquid-to-air heat exchangers (Fig. 2: 302) is configured to receive heated liquid from said liquid storage tank (as shown in Fig. 27). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Assaf and Brais to include the liquid storage tank as taught by Peterson et al. for the advantage of storing the heated liquid for periods of time to be used to heat the greenhouse according to plant cycles or growth periods.

Response to Arguments
Applicant’s arguments with respect to claims 11-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE A CLERKLEY whose telephone number is (571)270-7611. The examiner can normally be reached 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIELLE A CLERKLEY/Examiner, Art Unit 3643